UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2037


CHAI BANG CHEUNG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 19, 2013                 Decided:   April 18, 2013


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner.     Stuart F.
Delery, Principal Deputy Assistant Attorney General, Richard M.
Evans, Assistant Director, Nancy E. Friedman, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chai Bang Cheung, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of   Immigration        Appeals       (Board)      dismissing          his    appeal    of    the

Immigration          Judge’s     decision          denying       relief       from     removal.

Cheung first disputes the finding that he failed to qualify for

asylum,    contending          that    he    demonstrated         past       persecution      and

asserting that the Board erred in concluding that he failed to

demonstrate a well-founded fear of forced sterilization or an

excessive fine if he returns to China with his three United

States citizen children.

            A     determination         regarding         eligibility         for    asylum    or

withholding of removal is affirmed if supported by substantial

evidence     on       the     record    considered          as    a     whole.         INS     v.

Elias-Zacarias,         502     U.S.        478,    481     (1992).           Administrative

findings     of       fact,     including          findings       on     credibility,         are

conclusive unless any reasonable adjudicator would be compelled

to decide to the contrary.                    8 U.S.C. § 1252(b)(4)(B) (2006).

Legal     issues      are      reviewed       de    novo,     “affording            appropriate

deference       to    the     BIA’s     interpretation           of     the    INA     and    any

attendant regulations.”                Li Fang Lin v. Mukasey, 517 F.3d 685,

691-92 (4th Cir. 2008).                This court will reverse the Board only

if “the evidence . . . presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

                                               2
persecution.”       Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

            We have reviewed the evidence of record and conclude

that   substantial      evidence      supports          the       agency’s    finding       that

Cheung failed to meet his burden of establishing a well-founded

fear of persecution.         We therefore uphold the denial of Cheung’s

requests for asylum and withholding of removal.                               See Camera v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004) (“Because the burden

of proof for withholding of removal is higher than for asylum—

even   though     the   facts     that      must       be   proved      are     the     same—an

applicant who is ineligible for asylum is necessarily ineligible

for withholding of removal under [8 U.S.C.] § 1231(b)(3).”).

            Finally,        Cheung       challenges               the   denial        of    his

application for protection under the Convention Against Torture

(CAT).      To    qualify   for      this    relief,          a    petitioner     bears      the

burden of demonstrating that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”        8 C.F.R. § 1208.16(c)(2) (2012).                       We have reviewed

the evidence of record and conclude that substantial evidence

supports the agency’s denial of CAT protection.

            Accordingly,        we    deny       the    petition        for     review.       We

dispense    with     oral    argument        because              the   facts     and      legal




                                             3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   4